Name: Commission Regulation (EEC) No 3148/84 of 12 November 1984 amending Regulation (EEC) No 1953/82 laying down special conditions for the export of certain cheeses to certain third countries
 Type: Regulation
 Subject Matter: trade;  Europe;  prices
 Date Published: nan

 13 . 11 . 84 Official Journal of the European Communities No L 294/5 COMMISSION REGULATION (EEC) No 3148/84 of 12 November 1984 amending Regulation (EEC) No 1953/82 laying down special conditions for the export of certain cheeses to certain third countries price of milk in that country as from 1 September 1 984 ; whereas, accordingly, there should be an increase in the minimum price for export of the cheeses in question ; whereas, therefore , Annex V to Regulation (EEC) No 1953/82 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular the first subparagraph of Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country ('), and in particular Article 1 (2) thereof, Whereas the minimum prices for export of certain cheeses to Spain are laid down in Annex V to Commission Regulation (EEC) No 1953/82 (4), as last amended by Regulation (EEC) No 271 1 / 83 f 5) ; Whereas threshold prices in Spain in respect of certain cheeses have been raised, following an increase in the HAS ADOPTED THIS REGULATION : Article 1 Annex V to Regulation (EEC) No 1953/82 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the Eu ropea n Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 150 , 6 . 6 . 1984 , p . 6 . ( 3) OJ No L 334, 28 . 12 . 1979 , p . 8 . O OJ No L 212, 21 . 7 . 1982, p . 5 . 0 OJ No L 268 , 30 . 9 . 1983 , p . 9 . No L 294/6 Official Journal of the European Communities 13 . 11 . 84 ANNEX Minimum prices for export of certain cheeses to Spain The prices per 100 kg net weight must not be less than :  35 620 Spanish pesetas for Emmentaler and Gruyere whole cheeses falling within subheading 04.04 A I a) 1 of the Spanish customs tariff ;  36 999 Spanish pesetas for Emmentaler and Gruyere cheeses in vacuum-packed pieces of a weight exceeding I kg , falling within subheading 04.04 A I b) 1 of the Spanish customs tariff ;  38 013 Spanish pesetas for Emmentaler and Gruyere cheeses in vacuum-packed pieces of a weight not exceeding 1 kg but exceeding 75 g, falling within sub ­ heading 04.04 A I c ) 1 of the Spanish customs tariff ;  28 976 Spanish pesetas for blue-veined cheeses falling within subheading 04.04 C 2 of the Spanish customs tariff ;  32 786 Spanish pesetas for cheeses processed from Emmentaler or Gruyere falling within subheadings 04.04 D I a) and b) of the Spanish customs tariff ;  33 038 Spanish pesetas for cheeses processed from Emmentaler or Gruyere falling within subheading 04.04 D I c) of the Spanish customs tariff ;  29 035 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 a) of the Spanish customs tariff ;  29 279 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 b) of the Spanish customs tariff ;  29 518 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 c) of the Spanish customs tariff ;  35 001 Spanish pesetas for Parmigiano and Reggiano, Grana Padano, Pecorino and Fiore sardo cheeses falling within subheading 04.04 G I a) 1 of the Spanish customs tariff ;  28 870 Spanish pesetas for Cheddar cheese ripened for less than three months , falling within subheading 04.04 G I b) 1 of the Spanish customs tariff ;  30 147 Spanish pesetas for Cheddar cheese ripened for three or more months, falling within subheading 04.04 G 1 b) 1 of the Spanish customs tariff ;  31 117 Spanish pesetas for Provolone , Asiago, Cacioca ­ vallo and Ragusano falling within subheading 04.04 G I b) 2 of the Spanish customs tariff ;  29 430 Spanish pesetas for first-quality Dutch Edam cheese of a minimum fat content by weight of dry matter of 40 % and ripened from seven to eight weeks , falling within subheading 04.04 G I b) 3 of the Spanish customs tariff ;  29 098 Spanish pesetas for cheeses with a water content by weight of the non-fatty matter exceeding 62 % but not exceeding 72 % , falling within subheading 04.04 G I b) 5 of the Spanish customs tariff ;  29 098 Spanish pesetas for cheeses with a water content by weight of the non-fatty matter exceeding 72 % , put up in packages of a net content of not more than 500 g, falling within subheading 04.04 G I c ) 1 of the Spanish customs tariff .